 In the Matter of ALUMINUMCOMPANY OFAMERICAandMETAL TRADESCOUNCILOF PORTLANDAND VICINITY, AFLCase No. 19-R-1381.-Decided March 31, 1945Mr. David L. Davies,of Portland, Oreg., andMessrs. George R.Stoutand J. G.Gough,of Troutdale, Oreg., for the Company.Messrs. Edwin D. HicksandHenri Nordahl,of Portland, Oreg.,for the AFL.Messrs. A. F. HartungandJames Menzie,of Portland, Oreg., forthe Steelworkers.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Metal Trades Council ofPortland and Vicinity, AFL, herein called the AFL, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Aluminum Company of America, Troutdale,Oregon, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJoseph D. Holmes, Trial Examiner. Said hearing was held at Port-land, Oregon, on November 10, 1944. The Company, the AFL, andUnited Steelworkers of America, CIO,1 herein called the Steehvork-ers, appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing the CIOmoved the dismissal of the petition on the grounds that (1) a contractbetween the CIO and the Company is a bar to a present determinationof representatives; (2) that the employees at Troutdale are but partof a multi-plant unit consisting of employees at all of the Company'sIThe motion to intervene names Aluminum Workers of America, CIO, as intervenorIt recites that Aluminum Workers of America, CIO, is now the United Steelworkers ofAmerica, and is signed by United Steelworkers.We take official notice that in June 1944the former organization was merged into the latter.61 N. L. R. B., No. 31.)251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants where the CIO has been designated as collective bargainingrepresentative, and that the unit requested by the AFL, confined toemployees at Troutdale, is, therefore, inappropriate.For reasonshereinafter given, the motion is hereby denied. - The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAluminum Company of America is a Pennsylvania corporation hav-ing its principal office and place of business at Pittsburgh, Pennsyl-vania.It is engaged in the production and sale of aluminum andaluminum alloys.The Company operates several plants includingone plant located at Troutdale, Oregon, with which this proceeding isconcerned.A large portion of the raw materials used at the Troutdaleplant is shipped there from points outside the State of Oregon, anda large portion of the materials produced there is shipped to placesoutside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act and we so find.II.THE ORGANIZATIONS INVOLVEDMetal Trades Council of Portland and Vicinity, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.United Steelworkers of America, successor to Aluminum Workersof America, both affiliated with the Congress of Industrial Organiza-tions, is a labor organization admitting to membership employees ofthe Company.M. THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to recognize the AFL as exclusive bar-gaining representative of employees at its Troutdale, Oregon, plant,unless and until it has been certified by the National Labor RelationsBoard in an appropriate unit.On November 1, 1942, the Company and representatives of variouslocals of Aluminum Workers of America, herein called the AWA,executed a contract, herein called the Master Agreement, covering em-ployees at various plants of the Company.The Master Agreement,by its terms, was effective until May 1, 1944, and thereafter untilmodified after at least 30 days' notice.On June 16, 1943, pursuant to ALUMINUM COMPANY OF AMERICA253the results of a consent election conducted by the Board,2 the AWAwas designated as exclusive bargaining representative for the Com-pany's employees at Troutdale.On August 19, 1943, the Company,and Local No. 30 of the AWA signed a contract identical to theMaster Agreement, in terms and provisions, covering the Company'semployees at Troutdale.Neither of the contracts covered the subjectof wages, which was left for separate negotiations at each of theCompany'splants.During the term of the Master Agreement, the AWA made demandsupon the Company for a general wage increase.On January 27,1944, the setting of a retroactive date from which any wage increasegranted should become effective was referred to the National WarLabor Board.On March 28, 1944, a second case was certified to theNational War Labor Board involving wage demands covering all ofthe plants of the Company wherein employees were then representedby the AWA. On March 14, 1944, the AWA requested a conferencefor the purpose of negotiating a new master agreement to succeed theone which would terminate May 1, 1944. The Company entered intosuch negotiations and the parties agreed that the Master Agreementof 1942 should remain in effect until a new master agreement shouldbe executed.On May 19, 1944, the parties certified to the NationalWar Labor Board 17 non-wage contractissues.On August 4, 1944,when the AFL filed its petition in the instant case, the 3 proceedingsabove-mentioned were pending before the National War Labor Board,and neither the proposed master agreement, nor alocalagreement foremployees at Troutdale had been signed. In June 1944, the AWAmerged with the Steelworkers and the Company, recognized the Steel-workers as exclusive bargaining representative of its employees atall plants where the AWA had been certified. For purposes of con-venience in the discussion which follows, the AWA andits successor,the Steelworkers, are indiscriminately referred to as the CIO.The Steelworkers contends that because it submitted disputes to theNationalWar Labor Board, which have been pending before thatBoard foran unusuallength of time, under the doctrine enunciatedby the Board inMatter of Allis-Chalmersand- relatedcases; nopresent determination of representatives should be made.However, it appears that the contracting unionhas, since itsdesignation by the Board as exclusive bargainingrepresentative,obtained many substantial benefits for the employees at Troutdale,and fully enjoyed its rights under the certification 4 It cannot beSCase No. 19-R-1047.'Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B 306;Matter ofAluminum Company of America, Vancouver, Washington,53 N L. R. B. 593, and 58N L. R. B 24.Matter of Taylor Forge & Pipe Works,58 N. L. R B. 1375.4 SeeMatter of Internattonpl Harvester Company,55 N. L. R. B. 497.639078-45-vo1 61--18 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDargued that the CIO's adoption for a short term of the MasterAgreement was merely an interim device for achieving a measure ofstability until the CIO's initial bargaining program could be con-summated, for the union did not commence negotiations for the newagreement until March 1944, about 9 months after its certification.5A statement of a Board agent, introduced into evidence at thehearing, indicates that the AFL represents a substantial number ofemployees in the unit hereinafter found appropriate.sWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFL requests a unit composed of all production and mainte-nance employees at the Company's Troutdale plant, excluding build-ing construction workers, 'supervisors, technical, laboratory, office,clerical, fire protection, and custodial employees, police, office janitors,and watchmen.7The CIO does not dispute the propriety of theinclusions and exclusions listed by the AFL. It contends, however,that a unit confined to employees at the Troutdale plant is inappro-priate, and that the employees constitute only part of a multi-plantunit composed of employees of the Company at all plants wherein theCIO has been designated as exclusive bargaining representative.TheAFL insists that no such broad unit exists.The Company takes noposition in the matter.The CIO bases its contention mainly upon the following facts :The Master Agreement, executed in November 1942, specifies that theCompany recognizes the CIO as the exlusive representative of itsemployees at eight named plants wherein the CIO has been certifiedor designated by the Board as such representative, and that the Com-pany will further recognize the CIO as exclusive bargaining repre-sentative for similar employees at other plants of the Company,where employees may, in Board conducted proceedings, select theCIO as their bargaining representative.When the CIO was recog-nized by the Company as bargaining representative of its employeesat Troutdale, the local manager at Troutdale and representatives ofthe local union there, held conferences and negotiated the terms of5 SeeMatter of Diamond Magnesium Company, 57 NL. R B. 393;cf.Matterof TaylorForge & Pipe Works, supra.6The Field Examinerreported that the AFLsubmitted 247 designation cards, 151 ofwhich bore signatures of persons listed onthe Company's pay roll of September23, 1944,which contained the names of462 employeesin the appropriateunit ; and thatthe cardswere dated August and September1944.The CIOrelies upon its contract to indicate itsInterest in the proceeding.7 This is the unit described in the consent election agreement in Case No.18-R-1047See footnote 2,supra. ALUMINUM COMPANY OF AMERICA255a collective bargaining contract,emerging August 19, 1943, with avirtual facsimile of the Master Agreement, providing for a term of101/2months for the apparent purpose of achieving complete uni-formity with the Master Agreement.Negotiations for a new con-tract, ending in the submission of disputed items to the NationalWar Labor Board, as hereinabove mentioned,have been carried onat the Company's central office between officials of the Company andrepresentatives of each of the Locals representing the Company'semployees at its various plants, and representatives of the CIO inter-national.Apparentlyno negotiations on a local level have beenconducted since August 1943.These facts bear some resemblance to those inMatter of Bethelhem-Fairfield Shipyard,Inc., 8 inthat in both cases the employees involvedhad on a single-plant basis selected the same bargaining representa-tive; in both,a writing named a nucleus of plants at which the con-tracting party had been designated as collective bargaining repre-sentative of employees,and provided for the contingency of certainother employees making a like designation;in both, negotiations havebeen carried on at a central point for employees at all plants whereinthe contracting union was recognized as the collective bargainingrepresentative.There are,however, several factors in the instant casewhichdifferentiate it from theBethlehem-Fairfieldcase and require acontrary result herein.The agreement to which the Board gave weight inBethlehem-Fair-field,provided,inter alia,that employees at all plants where the con-tracting union should be selected by employees as their bargainingrepresentative,should be governedby the termsof a master agree-ment therein provided for.The agreement upon which the CIO inthe instant case relies provides only that as the CIO is selected byemployees at plants other than the ones mentioned in the agreement,the ICIO will be recognized by the Company as representative of theemployees at those plants.Althoughthe respective clauses advertedto may be interpreted as identical in effect,it is clear from the actions-of the partiesthat theywere not so intended.Employees at individualplants concerned in theBethlehem-Fairfieldcase were considered asautomatically covered by the master agreement upon their designationof the contracting union as their representative;employees at Trout-dale negotiated with the local manager at that plant for 3 days beforewithdrawing demands for terms and conditions not appearing in the'Master Agreement,and agreeing to execute a contract identical there-with.The fact that the CIO attempted to obtain,at Troutdale, a con-tract different in terms from the Master Agreement forecloses aninterpretation that the CIO,at the time it conducted the negotiations,8 58 N. L. R. B 579. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered the employees at Troutdale as part of a multi-plant unitgoverned by the Master Agreement.Furthermore, although representatives of the Troutdale and otherlocals met with the Company at its central office to negotiate a masteragreement to succeed the one which terminated May 1, 1944, there is noevidence that they, as a group, constitute an authorized representativebinding all locals, as was thecaseinBethlehem-Fairfield.Inasmuchas the Troutdale employees apparently had the alternative of acceptingthe terms of the Master Agreement or some other contract, it may beinferred that the joint representationis anexpedient of the Company'sand that individual locals may accept or reject the results of the negoti-ations at the central office.Moreover, certain provisions of theMaster Agreement are illustrative of an intent in the parties theretoto treat the employees at the plants, at which it is applied as separatebargaining units; for example, the section on grievance procedureprovides that grievances shall progress from discussions between theemployee or his representative and his immediate supervisor, throughthe hierarchy of local supervisors, to the president or other generalexecutive of the Company, at which step discussions are still betweena company official and the employee or his representative.Conceiv-ably, the representative function may be taken from the local whenthe grievance reaches the central office; the contract, however, leavesthe choice of accepting aid from the international, with the aggrievedor his local.9The section of the contract on seniority provides forseniority on a city-wide basis; employees transferring from plant toplant within the alleged multi-plant unit lose seniority.The plants within the alleged unit are functionally dissimilar andwidely scattered throughout the country.Since we are not persuadedthat the CIO "by actual bargaining on a multi-plant basis, stabilizedby agreement" 10 created a multi-plant unit, we find that all produc-tion and maintenance employees of the Company, at its Troutdale,Oregon, plant, excluding building construction workers, supervisors,technical, laboratory, office, clerical, fire protection and custodial em-ployees, police, office janitors, and watchmen, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollCf.Matter of Bethlehem-Fairfield Shipyard,Inc., supra,andMatter of P. LorillardCompany, Louisville Plant,58 N. L. R. B. 1112.10Quotation from cases cited in footnote 9,supra. ALUMINUM COMPANY OF AMERICA257period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is hereby,DrBECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with AluminumCompany of America, Troutdale, Oregon, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Metal Trades Council of Portland and Vicinity, AFL, or byUnited Steelworkers of America, CIO, for the purposes of collectivebargaining, or by neither.